Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Regarding claim 1, the claim limitations are the same as claim 1 of U.S. 10718595. While the claim of the instant application state “flex point” as opposed to “pivot point” as in U.S. 10718595, the term “pivot point” would read on the currently claimed “flex point” and therefore, the claims overlap in scope, despite the change in wording and are not patentably distinct from each other
	Regarding claim 2, the claim limitations are the same as claim 2 of U.S. 10718595. 
	Regarding claim 3, the claim limitations are the same as claim 3 of U.S. 10718595.
	Regarding claim 4, the claim limitations are the same as claim 4 of U.S. 10718595.
	Regarding claim 5, the claim limitations are the same as claim 5 of U.S 10718595.
	Regarding claim 6, the claim limitations are the same as claim 6 of U.S. 10718595.
	Regarding claim 7, the claim limitations are the same as claim 7 of U.S. 10718595. 
	Regarding claim 8, the claim limitations are the same as claim 8 of U.S. 10718595. 
	Regarding claim 9, the claim limitations are the same as claim 9 of U.S. 10718595. 
	Regarding claim 10, the claim limitations are the same as claim 10 of U.S. 10718595. 
	Regarding claim 11, the claim limitations are the same as claim 11 of U.S. 10718595. 
	Regarding claim 12, the claim limitations are the same as claim 12 of U.S. 10718595. 
	Regarding claim 13, the claim limitations are the same as claim 13 of U.S. 10718595. While the claim of the instant application state “flex point” as opposed to “pivot point” as in U.S. 10718595, the term “pivot point” would read on the currently claimed “flex point” and therefore, the claims overlap in scope, despite the change in wording and are not patentably distinct from each other
	Regarding claim 14, the claim limitations are the same as claim 14 of U.S. 10718595. 
	 
Response to Arguments
Applicant's arguments filed 6/4/20222 have been fully considered but they are not persuasive. 
Regarding the applicant argument that the removal of the limitation of “a ball and socket mechanism connecting the connector element and the arrowhead body” would avoid the non-statutory double patenting rejection, it is argued by the examiner that while the removal of this limitation does broaden the claim, it would not overcome the non-statutory double patent rejection, as the ball and socket limitation only relate to the structural mechanism of the connector element. 
However, both U.S. 10718595 and the instant application claim limitations claim a connector element, arrowhead body, blades and where the arrowhead body and connector pivot or flex about a pivot or flex point, which as noted above, the term “pivot point” would read on the currently claimed “flex point” and therefore, the claims overlap in scope, despite the change in wording and are not patentably distinct from each other and therefore, is clear that the claimed limitations of U.S. 10718595 read on the current instant applications and therefore, the instant claims fails the one-way distinctness that is required. 
 Therefore, the claims are not patentably distinct despite the removal of the limitation of “a ball and socket mechanism connecting the connector element and the arrowhead body”
Therefore, the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711